             IN THE UNITED STATES DISTRICT COURT FOR THE
                    WESTERN DISTRICT OF OKLAHOMA

PAUL ROPPOLO,                                 )
                                              )
                     Plaintiff,               )
                                              )
vs.                                           )          NO. CIV-19-0312-HE
                                              )
JAMES, A. YATES, et al.,                      )
                                              )
                     Defendants.              )

                                         ORDER

       Plaintiff Paul Roppolo, a state prisoner appearing pro se, filed this § 1083 action

alleging violations of his constitutional rights. Pursuant to 28 U.S.C. § 363(b)(1)(B) and

(C), the matter was referred to Magistrate Judge Gary M. Purcell for initial proceedings.

Judge Purcell has issued a Report and Recommendation recommending the transfer of this

action to the Eastern District of Oklahoma. Plaintiff has since filed a Letter [Doc. # 7] and

Notice [Doc. # 8] with the court, neither of which addressed the issues raised by the Report.

Thus, plaintiff has failed to object to the Report thereby waiving his right to appellate

review of the factual and legal issues it addressed. Casanova v. Ulibarri, 595 F.3d 1120,

1123 (10th Cir. 2010).

       Accordingly, the court ADOPTS the Report and Recommendation [Doc. # 6]. This

action is transferred to the United States District Court for the Eastern District of

Oklahoma.
IT IS SO ORDERED.

Dated this 7th day of May, 2019.




                                   2
